The plaintiff bought an automobile of the defendant, the purchase. price being $450.00, of which sum $225.00 was paid in cash and the balance by *561delivery to the defendant of plaintiff’s promissory note for $225.00 due in six months. The automobile was held as collateral security for the payment of this note. The plaintiff claims that before the maturity of the note he sold the same automobile back to the defendant for $225.00, which sum the plaintiff claims the defendant agreed to pay when the latter should have sold the automobile, and got his pay for same. The plaintiff claims that the defendant finally sold the car but that the latter refused and still continues to refuse to pay the plaintiff the sum of $225.00, or any part thereof.
R. W. Shaw, for plaintiff. W. S. Lewin, for defendant.
The defendant denied the claims of the plaintiff and the trial upon issues of fact resulted in a verdict for the plaintiff. The defendant’s motion for a new trial is based entirely upon findings upon issues of fact which have been passed upon and determined by a jury who saw the witnesses and heard them testify. After careful examination of the record we are not able to say that the jury so manifestly erred that we should be justified in setting aside the verdict. Motion overruled.